Simmons, C. J.
While the charge, “Intention may he arrived at from the proven facts and circumstances connected with the act and the sound mind and discretion of the accused ; in fact that is the only way we can arrive at motive and intention, the same being rarely ever expressed in words,” may not have been strictly accurate, yet the guilt of the defendant plainly and unmistakably appeared, and under the ruling laid down in *575Washington v. State, 87 Ga. 12, the court below did not err in refusing to grant a new trial. Judgment affirmed.
Submitted March 20,
— Decided March 24, 1905.
Indictment for assault with intent to murder. Before Judge Reagan. Spalding superior court. February 8, 1905.
M. W. Beck and J. R. Williams, for plaintiff in error.
O. Ií. B. Bloodworth, solicitor-general, contra.

All the Justices concur.